Citation Nr: 1144788	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for tinnitus, to include as due to service-connected diabetes mellitus, type II.  

3.  Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from August 1955 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, an increased rating for diabetes mellitus, type II, and service connection for tinnitus.  

In June 2011, the Veteran submitted additional evidence that had not been previously considered by the RO.  However, in their October 2011 Appellant's Brief, the Veteran's representative waived RO consideration of the additional evidence added to the file in connection with the claim on appeal. The Board accepts this evidence for inclusion in the record on appeal. 38 C.F.R. § 20.1304  (2011).

The issues of whether new and material evidence has been submitted to reopen the claim for service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, type II, service connection for sleep apnea, depression, and a right knee disorder, secondary to service-connected diabetes mellitus, type II, being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In a November 2008 statement to VA, the Veteran raised the issue of TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the issue of TDIU has been raised in connection with his claims on appeal.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  Therefore, it is reflected on the title page.  

The issues of entitlement to service connection for tinnitus, to include as being secondary to service-connected diabetes mellitus, type II, and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the Veteran's service-connected diabetes mellitus, type II is managed by insulin, oral hypoglycemic agent, and restricted diet; however, his diabetes mellitus does not require regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).  




(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, VA treatment records, and private medical records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent a VA examination in November 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran.  

The Board recognizes that the Veteran's last VA examination of his diabetes mellitus is now four years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus since the November 2007 VA examination.  Such has not been contended otherwise.

Additionally, the Veteran was provided an opportunity to set forth his contentions at a November 2008 RO hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the RO Decision Review Officer (DRO) identified the issue on appeal.  He asked the Veteran about the symptoms related to his diabetes mellitus, the frequency of his treatment, the type of treatment he received, and where he received his treatment.  The DRO also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the RO hearing officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Additionally, the Veteran was offered a Board hearing.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Diabetes Mellitus 

The Veteran asserts that his diabetes mellitus, type II is more severe than the current evaluation reflects.  He states that he requires insulin, restricted diet, and regulation of activities to control his diabetes mellitus, type II.  

Throughout the rating period on appeal, the Veteran has been rated at a 20 percent disability rating for his diabetes mellitus under DC 7913.  

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2011).  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for any time during the appellate period.  

Private treatment records from July 2006 to August 2007, were associated with the claims folder.  During this period, the Veteran was seen every three to four months for diabetic follow-up.  His A1C was noted to be between 5.9 and 6.3 during the entire period.  Non diabetic levels were noted to be less than 6 and the goal of diabetic therapy was less than 7.  He received dietary counseling and counseling on insulin administration.  There were no findings that the Veteran's diabetes mellitus necessitated a regulation of his activities.  In April 2007, it was noted he had one severe hypoglycemic episode three weeks prior to the examination.  The reason was unknown.  In August 2007, he gained weight and it was thought to be due to a steroid shot.  The assessment throughout was diabetes mellitus, type II, uncomplicated, uncontrolled.  

The Veteran underwent VA examination in November 2007.  It was noted that the onset of his diabetes was in 1985.  He related that he had persistent high blood sugar since 2003.  He stated that his average blood sugar before breakfast was 150 mg/dl.  He was started on Lantus and Novolog (insulin).  He was continued on Glucophage (oral hypoglycemic agent).  He was also started on Symlin to curb his appetite.  He stated that he was always hungry and had gained 10 pounds in a one month period.  He related that he had problems exercising due to his neuropathy.  Medical history revealed that he was seen by a diabetic care provider every three months.  He had no history of hospitalization or surgery due to diabetes.  He had episodes of hypoglycemia but did not require hospitalization for treatment.  He was instructed to follow a restricted or special diet.  He was not restricted in ability to perform strenuous activity.  A1C was 6.0  The examiner noted that the Veteran had been retired since 1996 based on eligibility by age or duration of work.  There was no significant effect on his occupation due to his diabetes mellitus.  There were severe effects on exercise and moderate effects on his chores and shopping caused by diabetes.  There were no other effects on his usual daily activities caused by his diabetes mellitus.  He related that he had difficulty exercising due to his peripheral neuropathy of the lower extremities.  He volunteered at church on a daily basis.  He was able to drive with no problems.  He spent time woodworking and he had no difficulty doing household chores except that he could not vacuum because lifting the vacuum caused his body to ache.  He was able to go grocery shopping as long as he did not have to stand in line.  He related that he had not engaged in sports activities since his discharge from service.  

In May 2008, a follow-up note from the Veteran's neurologist was associated with the claim's folder.  His private neurologist indicated that his blood sugar was not well controlled.  He was encouraged to exercise and to control his blood sugar.  

In July 2008, A.M.M., MD submitted a letter to VA regarding the Veteran's diabetes mellitus.  Dr. A.M.M. related that the severity of the Veteran's diabetes required him to take Lantus, Novolog, Symlin, Metformin, and Lexapro.  It was noted that the Veteran's blood sugars fluctuated 2 to 10 times a day.  His bouts with hypoglycemia and hyperglycemia had become more frequent.  However, his A1C was down and his organs were not being destroyed.  He was noted to have worsened neuropathic pain when his blood sugar was high or low.  He used Lyrica for his neuropathy which increased his weight.  He informed his physician that there were several duties he was no longer able to perform around the house due to his neuropathy.  He also related more depression as a result.  He, however, joined the YMCA and indicated that he did well on the treadmill.  He also used some of the equipment for his arms.  He used a cane for walking.  

In August 2008, the Veteran was seen on a VA outpatient treatment basis.  It was noted that he was taking 55 units of Lantus at night and 10-15 units when his blood sugar was high at anytime during the day.  He also took Symlin prior to meals.  His evening Lantus was increased from 55 to 65 units in the past month.  His A1C was 6.5.  

The Veteran testified at a RO hearing before the DRO in November 2008.  He related that he had not been hospitalized for treatment of his diabetes mellitus, type II.  He also related that he was seen by a diabetic care provider every three months.  He also related that he controlled his A1C, took three to seven shots per day, and checked his blood sugar constantly.  


In December 2008, a follow-up note from the Veteran's neurologist was associated with the claim's folder.  His private neurologist indicated that he should exercise more to help control his blood sugar.  In a January 2009 note, it was indicated that his blood sugar was under control.  

In a May 2009 statement from the Veteran on behalf of his claim, he related that he was now enrolled in the VA MOVE Weight Control program.   

A review of the record shows that throughout the appellate period, the Veteran's service-connected diabetes mellitus is managed by an oral hypoglycemic agent, insulin, and a restricted diet.  He has been encouraged to exercise, follow a restricted diet, and lose weight throughout the appeal period.  There is no evidence of regulation of activities, necessary to warrant a 40 percent rating.  Specifically, during his November 2007 VA examination, the Veteran indicated that his diabetes mellitus did not prevent him from engaging in strenuous activity.  On the contrary, as discussed, subsequent treatment records show that the Veteran was encouraged on numerous occasions to exercise.  Further, he had a report of fluctuating hypoglycemia and hyperglycemia, there is no indication that these incidents affected his A1C or required hospitalization.  There is also no evidence that the Veteran was experiencing episodes of ketoacidosis or hypoglycemic reactions, requiring hospitalizations, which are necessary to assign higher (60 and 100 percent) ratings.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.

In this case, the Veteran's service-connected peripheral neuropathy of the upper and lower extremities, bilateral mild cataracts, and right and left meralgia paresthetica are already separately rated.  No other disabilities have been identified and attributed to his diabetes mellitus.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  

The Board has considered the Veteran's statements that his diabetes mellitus, type II is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus, type II- according to the appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, type II disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is  evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for diabetes mellitus, type II is not warranted for more than 20 percent on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected diabetes mellitus, type II is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected diabetes mellitus, type II that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus, type II for the entire appellate period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied.  


REMAND

The Veteran asserts, in essence, he warrants service connection for tinnitus based upon service incurrence.  His representative maintains, in the alternative, that service connection is warranted for tinnitus, secondary to his service-connected diabetes mellitus, type II.  

The RO essentially denied the Veteran's claim on the basis that the record failed to establish a diagnosis of tinnitus.  However, it is crucial to note that the Veteran's subjective complaints of experiencing tinnitus are deemed competent for the purpose of diagnosing the disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence).  The question of whether the Veteran's tinnitus is related to his active service or a service connected disability requires a medical opinion.  Therefore, a VA examination with an appropriate opinion is warranted.

Additionally, the Veteran was not previously given the laws and regulations for secondary service connection.  He must be notified of such, prior to final adjudication of the claim.  

The Veteran has also indicated that he was unable to work as a result of his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on the Veteran's assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Board acknowledges that in addition to diabetes mellitus, type II, the Veteran is service-connected to several other disabilities, to include peripheral neuropathy of the upper and lower extremities, bilateral mild cataracts, and right and left meralgia paresthetica.  Although these conditions have been separately rated, they have not been examined to indicate whether the Veteran is unemployable due to his service-connected disabilities alone.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disability(ies), alone renders him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disability(ies) preclude substantially gainful employment.  

Finally, the claims file reflects that the Veteran has receives VA medical treatment through the VA Medical Center (VAMC) in Bay Pines, Florida.  However, as the claims file only includes treatment records from that provider dated up to October 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided VCAA notice of the regulations regarding service connection on a secondary basis.  

2.  Obtain the Veteran's VA treatment records from the Bay Pines VAMC, or any other identified VA facility, for the period from October 2008 to the present.

3.  The Veteran should be afforded an appropriate VA neurological examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed tinnitus had its onset in service or is otherwise etiologically related to his active service.  He or should must also address whether it is at least as likely as not that the Veteran's tinnitus was caused by or aggravated by any service connected disability, to include his diabetes mellitus or any chronic condition related thereto.  If it is determined that aggravation of the disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation, as well as any increase in severity due to the natural progress of the disease, from the current level.  

In offering these assessments, the examiner must discuss the Veteran's documented diabetes mellitus, type II, his peripheral neuropathy and subsequent bilateral hearing loss and the Veteran's report regarding the onset and/or chronicity of the tinnitus.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

4.  The RO/AMC must provide the Veteran with a VA examination to determine the effects of all of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination. The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  Following such development, the ROC/AMC should review and readjudicate the claim.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claim, the RO/AMC shall issue the Veteran a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


